DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claim(s) 1, 4-5, 7-9, 13-15 and 18-24 are pending. Claim(s) 2-3, 6, 12, 16-17 have been canceled. Claim 25 has been added. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4, 7-9, 13, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wada (US 2017/0087659) in view of Wessner (US 2004/0226924)
As Per Claim 1, Wada discloses method for cleaning a workpiece [Fig.4 , #S] after a thermal joining process wherein a thermal joint is formed and as a result of the thermal joining [Par. 6; “…the plasma arc is not limited to welding applications described above, for example, it is also used for brazing, joint, cutting, thermal-spraying, melting furnace or the like, against the workpiece….”] oxides in the form of an oxide layer are formed on the thermal joint and adjacent surface area of the workpiece [Par. 244; “…Here the term "cleaning process" refers to a process of removing oxide film on the surface of the base material by positive ions collide…”], said method comprising: 
removing said oxide layer from the surface of the workpiece [Fig. 4, #S] generating an electric arc [Fig. 4, #PA] between the workpiece [Fig. 4, #S] and a non-consumable electrode [Fig. 4, #101] to remove the oxides on the workpiece [Fig. 4, #S; Par. 244, “…the current supplied by the second welding power unit 215 may use AC arc waveform, and as a result, the wear of the electrode is suppressed, and it is possible to remove the oxide film….”],
prodviding a power source [Fig. 15, #215] to electrically connect the workpiece [Fig. 4, #S] and the non-consumable electrode [Fig. 4, #101];
wherein a  processing gas [Fig. 4, #PG] is introduced along the non-consumable electrode [Fig. 4, #101] towards the workpiece [Fig. 4, #S], said processing gas [Fig. 4, #PG] containing argon and/or helium [Par. 134; “…As the plasma gas PG and shielding gas SG, the present invention is not particularly limited, for example, an inert gas such as argon (Ar) or helium (He)…”], and (a) said processing gas [Fig. 4, #PG] further contains a reducing gas selected from H2 [Par. 261; “…7% H2 gas, flow rate of 10 L/mi…”], CO, NO, N20, and CnHm, or (b) said process as further contains 0.5 to 5 vol.% nitrogen. 
Wada does not explicitly disclose wherein said oxide layer possesses an uneven thickness up to 300nm.
However, as decided by the courts, “…Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)…” [MPEP 2144.05 II]. That is, in this instance, the prior art discloses that an unwanted oxide layer is formed on the workpiece [Fig. 4, #S] after thermal joining  [Par. 244; “…Here the term "cleaning process" refers to a process of removing oxide film on the surface of the base material by positive ions collide…”]. That is, due to the undesirable nature of the oxide film, it is inherently going to be formed on the workpiece at an uneven thickness, although not specific to the thickness of said uneven layer. It is not found to be patentable for the oxide layer to be of uneven thickness, as the prior art explicitly discloses removing the oxide layer regardless of thickness, that would cause defects in the weld.
 Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of removing the oxide layer as taught by Wada to further include removing an oxide layer with uneven thickness up to 300nm to prevents defects in the weld. 
Morever, although Wada does not explicitly discloses wherein the power source generates an alternating current circuit by which the workpiece is polarized anodically for a maximum of 25% of the electrical energy in total, as decided by the courts, “…Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)…” [MPEP 2144.05 II].
That is, in this instance, Wada explicitly discloses that “…non-consumable electrode as a cathode and an insert chip as an anode, wherein the insert chip is provided for emitting a plasma arc to the workpiece…” That is, the insert chip, being an anode, which is responsible for generating the arc of the electrode, generates the AC current to the workpiece to remove the oxide film (“….the current supplied by the second welding power unit 215 may use AC arc waveform, and as a result, the wear of the electrode is suppressed, and it is possible to remove the oxide film….”), and in the process, it is clear that at least some of the power generated to create the arc of the insert chip polarizes the workpiece anodically, by mere nature of AC Current. Wada clearly discloses the benefits of utilizing AC current in that it makes it possible to remove the oxide film [Par. 244]. 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the power supply as taught by Wada to include wherein the power source generates an alternating current circuit by which the workpiece is polarized anodically for a maximum of 25% of the electrical energy in total to optimally remove the oxide layer on the workpiece. [Par. 244] 
Wessner, much like Wada, pertains to a method of thermal process a metal workpiece that includes an oxide layer. [abstract]  
Wessner discloses wherein the non-consumable electrode is essentially anodically polarized and the workpiece is essentially cathodically. [Par. 11; “…Positive gas ions 5 are accelerated towards the cathode (e.g., the workpiece 1) and strike the oxide surface layer 2 of the workpiece 1, and electrons are accelerated towards the anode (tungsten electrode 4)….”] 
Wessner discloses the benefits of the non-consumable electrode being essentially anodically polarized and the workpiece being essentially cathodically in that it aids in achieving gas ionization and the formation of plasma. [Par. 11] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the non-consumable electrode and workpiece as taught by Wada in view of the electode and workpiece as taught by Wessner to further include wherein the non-consumable electrode is essentially anodically polarized and the workpiece is essentially cathodically to aid in achieving gas ionization and the formation of plasma. [Par. 11]
As Per Claim 4, Wada discloses the thermal joining process is a welding process. [Par. 6; “…the plasma arc is not limited to welding applications described above, for example, it is also used for brazing, joint, cutting, thermal-spraying, melting furnace or the like, against the workpiece….”; reference clearly discloses that the thermal joining process includes a welding process.]
As Per Claim 7, Wada discloses the power source [Fig. 4, #215] provides a current from 5A to 100A.  [Par. 298; “…the second welding power unit 215 supplied current of 100 A…”]
As Per Claim 8, Wada discloses the workpiece [Fig. 4, #S] is made of a steel alloy. [Par. 208; “…when stainless steel or iron is used as the material of the workpiece…”] 
As Per Claim 9, Wada discloses the workpiece [Fig. 4, #S] is made of a high alloyed material. [Par. 208; “…when stainless steel or iron is used as the material of the workpiece…” as readily known in the art, stainless steel is a high alloyed material (https://en.wikipedia.org/wiki/Stainless_steel)]  
As Per Claim 13, Wada discloses the processing gas [Fig. 4, #PG] contains said reducing gas selected from H2 [Par. 261; “…7% H2 gas, flow rate of 10 L/mi…”], CO, NO, N2O and CnHm. 
As Per Claim 18, Wada discloses the thermal joining process is a brazing process. [Par. 6; “…the plasma arc is not limited to welding applications described above, for example, it is also used for brazing, joint, cutting, thermal-spraying, melting furnace or the like, against the workpiece….”]
As Per Claim 19, Wada discloses the power source provides a current from 10A to 50A. [Par. 49; “…supplying a current of 4 A to 500 A from the first welding power supply.as determined by the courts “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) MPEP 2144.05” In this instance, the current being from 4A – 50A  reads on the recited range in the claim]
As Per Claim 20, Wada discloses wherein the workpiece [Fig. 4, #S] is made of stainless steel alloy. [Par. 208; “…when stainless steel or iron is used as the material of the workpiece…”]
Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wada (US 2017/0087659) in view of Wessner (US 2004/0226924) in further view of Inomata (US 2007/0228115) 
As Per Claim 5, Wada discloses all limitations of the invention except the cleaning of the surface of the workpiece is carried out within a predetermined time interval after the oxides are formed.
Inomata, much like Wada, pertains to a method of creating a thermal joint on a component. [abstract] 
Inomata discloses except the cleaning of the surface of the workpiece is carried out within a predetermined time interval after the oxides are formed. [Par. 33; “…the solder is kept at the first heating temperature for the predetermined period of time, the oxide film formed on the solder surface can be more reliably removed….”] 
Inomata discloses the benefits of the predetermined time intercal in that it ensures the oxide film formed from the thermal joint is reliably removed. [Par. 33] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the method of removing an oxide film as taught by Wada in view of the predetermined time interval as taught by Inomata to further include except the cleaning of the surface of the workpiece is carried out within a predetermined time interval after the oxides are formed to ensure the oxide film formed from the thermal joint is reliably removed. [Par. 33]
Claim(s) 14, 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Wada (US 2017/0087659) in view of Wessner (US 2004/0226924) in further view of Eijkenboom (US 2003/0066868) 
As Per Claim 14, Wada discloses all limitations of the invention except wherein the processing gas contains 0.5 to 5 vol % nitrogen. 
Eijkenboom, much like Wada, pertains to a process for welding steel members. [abstract] 
Eijkenboom discloses wherein the processing gas contains 0.5 to 5 vol. - % nitrogen with the balance being argon. [Par. 54; “…the process of the present invention with 2 vol. % nitrogen being added to the shielding gas, for example argon….” as determined by the courts “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) MPEP 2144.05” In this instance, the volume nitrogen being 2 vol. % reads on the recited range in the claim.] 
Eijkenboom discloses the benefits of the processing gas in that it removes the need for additional welding aids. [Par. 54] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the processing gas as taught by Wada in view of the gas as taught by Ejikenboom to further include wherein the processing gas contains 0.5 to 5 vol % nitrogen to remove the need for additional welding aids. [Par. 54] 
As Per Claim 22, Wada discloses all limitations of the invention wherein the processing gas contains 0.5 to 5 vol. - % nitrogen with the balance being argon.
Eijkenboom, much like Wada, pertains to a process for welding steel members. [abstract] 
Eijkenboom discloses wherein the processing gas contains 0.5 to 5 vol. - % nitrogen with the balance being argon. [Par. 54; “…the process of the present invention with 2 vol. % nitrogen being added to the shielding gas, for example argon….” as determined by the courts “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) MPEP 2144.05” In this instance, the volume nitrogen being 2 vol. % reads on the recited range in the claim.] 
Eijkenboom discloses the benefits of the processing gas in that it removes the need for additional welding aids. [Par. 54] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the processing gas as taught by Wada in view of the gas as taught by Ejikenboom to further include wherein the processing gas contains 0.5 to 5 vol. - % nitrogen with the balance being argon to removes the need for additional welding aids. [Par. 54]
As Per Claim 23, Wada discloses all limitations of the invention except wherein the processing gas contains 1 to 4 vol. - % nitrogen with the balance being argon.
Eijkenboom, much like Wada, pertains to a process for welding steel members. [abstract] 
Eijkenboom discloses wherein the processing gas contains 1 to 4 vol. - % nitrogen with the balance being argon. [Par. 54; “…the process of the present invention with 2 vol. % nitrogen being added to the shielding gas, for example argon….” as determined by the courts “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) MPEP 2144.05” In this instance, the volume nitrogen being 2 vol. % reads on the recited range in the claim.] 
Eijkenboom discloses the benefits of the processing gas in that it removes the need for additional welding aids. [Par. 54] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the processing gas as taught by Wada in view of the gas as taught by Ejikenboom to further include wherein the processing gas contains 1 to 4 vol. - % nitrogen with the balance being argon to remove the need for additional welding aids. [Par. 54]
Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wada (US 2017/0087659) in view of Wessner (US 2004/0226924) in further view of Gadery (US 2011/0290772)
As Per Claim 15, Wada discloses all limitations of the invention except wherein the processing gas consists of H2 and Ar in which H2 has an amount of 0.1 to 10 vol %. 
Gadery, much like Wada, pertains to an welding method with a central gas flow. [abstract] 
Gadery discloses wherein the processing gas consists of H2 and Ar in which H2 has an amount of 0.1 to 10 vol %. [abstract; “…The central gas flow contains only argon and hydrogen ( H2), the hydrogen content being 2 to 8 vol %...”; as determined by the courts “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) MPEP 2144.05” In this instance, the volume present of 2-8% reads on the range of 0.1 to 5 vol percent.] 
Gadery discloses the benefits of the H2 gas in that it aids maintaining the pool volume and temperature gradient of the workpiece. [Par. 61] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the processing gas as taught by Wada in view of the gas as taught by Gadery to further include wherein the processing gas consists of H2 and Ar in which H2 has an amount of 0.1 to 10 vol % to maintain the pool volume and temperature gradient of the workpiece. [Par. 61]
As Per Claim 24, Wada discloses all limitations of the invention except wherein the processing gas consists of H2 and Ar in which H2 has an amount of 0.1 to 5 vol.-%.
Gadery, much like Wada, pertains to an welding method with a central gas flow. [abstract] 
Gadery discloses the processing gas consists of H2 and Ar in which H2 has an amount of 0.1 to 5 vol.-%. [abstract; “…The central gas flow contains only argon and hydrogen ( H2), the hydrogen content being 2 to 8 vol %...”; as determined by the courts “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) MPEP 2144.05” In this instance, the volume present of 2-8% reads on the range of 0.1 to 5 vol percent.] 
Gadery discloses the benefits of the H2 gas in that it aids maintaining the pool volume and temperature gradient of the workpiece. [Par. 61] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the processing gas as taught by Wada in view of the gas as taught by Gadery to further include wherein the processing gas consists of H2 and Ar in which H2 has an amount of 0.1 to 5 vol.-% to maintaining the pool volume and temperature gradient of the workpiece. [Par. 61]
Claim(s) 21 is rejected under 35 U.S.C. 103 as being unpatentable over Wada (US 2017/0087659) in view of Wessner (US 2004/0226924) in further view of Trube (US 2004/0060908)
As Per Claim 21, Wada discloses all limitations of the invention except wherein the workpiece is made of a Ni-based alloy.
Trube, much like Wada, pertains to a shielding gas and arc-welding method. [abstract]
Trube discloses the workpiece is made of a Ni-based alloy. [Par. 8; “…welding with which rust-proof metallic materials, especially the above-mentioned high-temperature nickel-based alloys, but also high-alloy steels, can be welded using an MSG or MAG process….”] 
Trube discloses the benefits of the workpiece in that it has a high resistance to rusting [Par. 8], which could cause defects in the weld. 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the workpiece as taught by Wada in view of the workpiece as taught by Trube to further include the workpiece is made of a Ni-based alloy to avoid rusting [Par. 8] that could cause defects in the weld. 
Claim(s) 25 is rejected under 35 U.S.C. 103 as being unpatentable over Wada (US 2017/0087659) in view of Wessner (US 2004/0226924) in further view of Aitchison (US 2010/0323213) 
As Per Claim 25, Wada discloses all limitations of the invention except prior to removing said oxide layer from the surface of the workpiece, the thermal joint is cooled below 200 °C.
Aitchison, much like Wada, pertains to methods for applying/removing coatings. [abstract] 
Aitchison discloses prior to removing said oxide layer from the surface of the workpiece, the thermal joint is cooled below 200 °C. [par. 71; “…Large parts may be allowed to cool art room temperature, without forced cooling. Those having ordinary skill will be able to determine a suitable cooling regimen for a particular part and overlay. Once the part has cooled, the overlay may be inspected and may be further processed as needed to remove any oxide scale and/or provide a desired surface finish on the overlay…” the reference clearly discloses cooling a joint to room temperature before removing oxides from the surface, in which room temperature is readily known in the art as being well below 200 degrees Celsius (https://en.wikipedia.org/wiki/Room_temperature), and thus reads on the range as it encompasses said range [refer to MPEP 2144]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the method as taught by Wada in view of the method as taught by Aitchson to further include prior to removing said oxide layer from the surface of the workpiece, the thermal joint is cooled below 200 °C to provide for a desired surface finish. [Par. 72]
Response to Arguments
Applicant's arguments filed 03/24/2022 have been fully considered but they are not persuasive. 
Applicant asserts that Wada does not have a power source as cited in Fig. 4 that electrically connects the workpiece and the non-consumable electrode wherein the non-consumable electrode is essentially anodically polarized and the workpiece is essentially cathodically polarized. 
The examiner respectfully disagrees, and as stated in the rejections above, “…That is, in this instance, Wada explicitly discloses that “…non-consumable electrode as a cathode and an insert chip as an anode, wherein the insert chip is provided for emitting a plasma arc to the workpiece…” That is, the insert chip, being an anode, which is responsible for generating the arc of the electrode, generates the AC current to the workpiece to remove the oxide film (“….the current supplied by the second welding power unit 215 may use AC arc waveform, and as a result, the wear of the electrode is suppressed, and it is possible to remove the oxide film….”), and in the process, it is clear that at least some of the power generated to create the arc of the insert chip polarizes the workpiece anodically, by mere nature of AC Current. Wada clearly discloses the benefits of utilizing AC current in that it makes it possible to remove the oxide film [Par. 244]….”. 
The workpiece is also explicitly shown as being [Fig. 4 , #S], and contrary to applicant’s claim that the prior art involves current flowing between a non-consumable electrode and an insert chip, “…whereby an arc is generated between the workpiece and said electrode (101)….” [abstract] That is, as with the nature of the arc/AC power, current would be passed from said electrode to the workpiece.
The examiner would also like to note that said non-consumable electrode is directly connected to said insert chip, which is an anode, and said non-consumable electrode is responsible for creating said arc. [Par. 25-26; “…wherein the plasma arc torch comprises a non-consumable electrode and an insert chip, wherein the insert chip is provided as an anode for emitting a plasma arc to the workpiece while the insert chip is cooled by circulation of coolant, the plasma arc torch includes…a TIG welding torch comprising the non-consumable electrode which generates an arc between a workpiece and the non-consumable electrode…”], making the non-consumable
 electrode connected to said anode at least essentially anodically polarized. 
The examiner would also like to note that “essentially cathodically polarized, is in itself, relative language, and that as shown above, it is inherent that at least the workpiece would at least be partially polarized.
Applicant further asserts that “the electrode being “consumed” appears to suggest that the electrode is not a non-consumable electode.
The application explicitly states “…The plasma arc torch (1) comprises a TIG welding torch (100) that is provided with the non-consumable electrode (101)…” [abstract]
Applicant further asserts that the cleaning process is not pertaining to Figure 4. 
The reference explicitly discloses  [Par. 134; “…As the plasma gas PG and shielding gas SG, the present invention is not particularly limited, for example, an inert gas such as argon (Ar) or helium (He)…”], that is clearly shown in Figure 4, relating to the cleaning process. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417. The examiner can normally be reached M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KASANOVIC can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMAD ABDEL-RAHMAN/               Examiner, Art Unit 3761

/ERIN E MCGRATH/Primary Examiner, Art Unit 3761